DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed February 10, 2022 have been fully considered but they are not persuasive.
Applicant argues that the cited prior art [“DASH”] does not disclose the amended features of indicating file-level container parsing can be started at a resynch point and that a random access point of the media data is included in a file level container, stating that the cited sections of DASH refer to media stream level units of data, which encapsulate file level units of data.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., placing data indicative of the random access point within a file level container) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims clearly state that file level container parsing can be started at a resync point, and that a random access point of the media data will be within a file level container where parsing can be started. Data indicative of the resync point itself and whether it is a random access point, is found within the MPD file, as indicated by both the DASH specification and applicant’s own originally filed specification (see for example, paragraphs 0116 and 0152 of applicant’s originally filed specification). Actual parsing of media data at this point occurs at the file level container because the random access point specifies a time within the segment, thus parsing happens at the lowest level when rendering content.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Information technology - Dynamic adaptive streaming over HTTP (DASH)” (ISO/IEC 23009-1, provided by applicant) [DASH].
Regarding claims 1, 11, 21, and 29, DASH discloses a method of retrieving media data, the method comprising:
retrieving a manifest file for a media presentation (page 8 fig. 1, where DASH client retrieves MPD) indicating that file-level container parsing of media data of a bitstream can be started at a resync point of a segment of a representation of the media presentation, the resync point being at a position other than a start of the segment and representing a point at which the file-level container parsing of the media data of the bitstream can be started and representing that a random access point (RAP) of the media data will be included in a file-level container at or following the resync point (page 11 fig. 3, sub-segments contain the file-level containers, see also page 46 ‘5.3.5.5 Random Access to Representations’); using the manifest file, forming a request to retrieve the media data of the representation starting at the resync point; sending 

Regarding claims 2 and 12, DASH discloses the method and device of claims 1 and 11, wherein presenting the retrieved media data comprises parsing file-level media data containers of the retrieved media data at the resync point (page 11 fig. 3, Media Presentation Description containing Periods and Adaptation sets).

Regarding claims 3 and 13, DASH discloses the method and device of claims 2 and 12, wherein parsing comprises: parsing the file-level media data containers until detecting the RAP of the media data; and sending the RAP to a media decoder (page 46 ‘5.3.5.5 Random Access to Representations’).

Regarding claims 4, 14, and 22, DASH discloses the method, device, and computer readable storage medium of claims 1, 11, and 21, wherein the resync point comprises a start of a chunk boundary (page 11 fig. 2, Sub-Segment).

Regarding claims 5, 15, and 23, DASH discloses the method, device, and computer readable medium of claims 2, 14, and 22, wherein the chunk boundary comprises a start of a chunk comprising zero or one segment type values, zero or one producer reference time values, zero or more event messages, at least one movie fragment box, and at least one media data container box (the movie fragment box and media data container box are the ‘moof’ and ‘mdat’ 

Regarding claim 6, 16, and 24, DASH discloses the method, device, and computer readable medium of claims 1, 11, and 21, wherein the manifest file indicates availability of the resync point in the segment of the representation (page 46 ‘5.3.5.5 Random Access to Representations’).

Regarding claims 7, 17, and 25, DASH discloses the method, device, and computer readable medium of claims 6, 16, and 24, wherein the resync point is at a position other than a beginning of the segment (page 46 ‘5.3.5.5 Random Access to Representations’, specified with the @interval element).

Regarding claims 8, 18, and 26, DASH discloses the method, device, and computer readable medium of claims 6, 16, and 24, wherein the manifest file indicates a type of random access that can be performed at the resync point page 46 ‘5.3.5.5 Random Access to Representations’, specified with the @type element).

Regarding claims 9, 19, and 27, DASH discloses the method, device, and computer readable medium of claims 6, 16, and 24, wherein the manifest file indicates position and timing of the resync point and whether the position and timing information is accurate or is an estimation (page 47 Table DDD, closed or open type).

.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421